600 S.E.2d 858 (2004)
STATE
v.
Joseph Calvin HEATH.
No. 305P04.
Supreme Court of North Carolina.
July 9, 2004.
Joseph Calvin Heath, Pro Se.
Kathryne L. VandenBerg, Raleigh, for Joseph Calvin Heath.
C. Branson Vickory, III, District Attorney, for State.
The following order has been entered on the motion filed on the 9th day of July 2004 by Attorney General for Extension of Time to File Response to Motion for Appropriate Relief:
"Motion Allowed. Attorney General shall have up to and including the 2nd day of August 2004 to file response with this Court. By order of the Court in conference this the 9th day of July 2004."